ACCEPTED
                                                                                      03-15-00252-CV
                                                                                              7320154
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 10/9/2015 4:58:22 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                           No. 03-15-00252-CV
In the Court of Appeals for the Third Judicial DistrictFILED
                                                         of Texas
                                                             IN
                                                3rd COURT OF APPEALS
        DR. BEHZAD NAZARI, D.D.S. D/B/A ANTOINE DENTAL
                                                    AUSTIN, TEXAS
                                                10/9/2015 4:58:22 PM
            CENTER ET. AL., Defendants–Appellants,
                                v.                JEFFREY D. KYLE
                                                        Clerk
               STATE OF TEXAS, Plaintiff–Appellee,
                                     v.
XEROX CORPORATION AND XEROX STATE HEALTHCARE, LLC, F/K/A ACS
 STATE HEALTHCARE, LLC, Third-Party Defendants–Appellees.

              On Appeal from the 53rd Judicial District Court,
               Travis County, Texas, No. D-1-GB-13-005380

  UNOPPOSED MOTION TO POSTPONE ARGUMENT


  KEN PAXTON                              SCOTT A. KELLER
  Attorney General of Texas               Solicitor General
  CHARLES E. ROY                          J. CAMPBELL BARKER
  First Assistant Attorney General        Deputy Solicitor General
                                          State Bar No. 24049125
  RAYMOND C. WINTER
                                          cam.barker@texasattorneygeneral.gov
  Chief, Civil Medicaid Fraud
                                          Philip A. Lionberger
  REYNOLDS B. BRISSENDEN
                                          Assistant Solicitor General
  Assistant Attorney General
                                          State Bar No. 12394380
  Office of the Attorney General
  P.O. Box 12548 (MC 059)                 AUTUMN HAMIT PATTERSON
  Austin, Texas 78711-2548                Assistant Attorney General
  Tel.: (512) 936-1700                    State Bar No. 24092947
  Fax: (512) 474-2697
                                          Counsel for the State of Texas
              Unopposed Motion to Postpone Argument
   Appellee the State of Texas respectfully moves to postpone oral argument.
This motion is unopposed and rests on the following good cause:
   1. This is an appeal in a civil case.
   2. On October 8, 2015, this Court set this appeal for oral argument on
November 4, 2015.
   3. On October 9, 2015, the Texas Supreme Court set for oral argument

on November 4, 2015—the same day as argument in this case—the Supreme
Court’s case number 14-0692, State of Texas v. One 2004 Lincoln Navigator.
   4.   The undersigned counsel is lead counsel for the State and prepared
the State’s arguments in both cases. To allow the undersigned to present ar-
gument in both cases, on separate days, the State respectfully requests that
the Court postpone oral argument in this appeal. The State brings this request
as soon as possible—on the same day the Supreme Court set argument in No.
14-0692 and just one day after this Court set argument.
   5. All parties have been consulted about this motion, and all are unop-
posed to the requested relief.
   6. Counsel for the State has consulted with counsel for all other parties
on appeal regarding dates with no conflicting court appearances. Consistent
with paragraph 17 of this Court’s practice manual, the State presents those
dates for the Court’s consideration in any rescheduling of argument upon a




                                     -1-
grant of this motion. Specifically, counsel have not identified any conflict dur-
ing the week of November 16-20, 2015; during November 23-25, 2015 (those
three days fall before Thanksgiving); or on or after December 14, 2015.

                                 Conclusion
    For the good cause described above, the State of Texas respectfully re-
quests the postponement of oral argument to a later date of convenience to the

Court.




                                      -2-
                                   Respectfully submitted.

KEN PAXTON                         SCOTT A. KELLER
Attorney General of Texas          Solicitor General

CHARLES E. ROY                     /s/ J. Campbell Barker
First Assistant Attorney General   J. CAMPBELL BARKER
                                   Deputy Solicitor General
RAYMOND C. WINTER                  State Bar No. 24049125
Chief, Civil Medicaid Fraud        cam.barker@texasattorneygeneral.gov

REYNOLDS B. BRISSENDEN             Philip A. Lionberger
Assistant Attorney General         Assistant Solicitor General
                                   State Bar No. 12394380

                                   Office of the Attorney General
                                   P.O. Box 12548 (MC 059)
                                   Austin, Texas 78711-2548
                                   Tel.: (512) 936-1700
                                   Fax: (512) 474-2697

                                   Counsel for the State of Texas




                                   -3-
                  Certificate of Conference
   In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), movant
conferred with counsel for all parties, and none oppose this motion.

                                        /s/ J. Campbell Barker
                                        J. CAMPBELL BARKER

                      Certificate of Service
     I certify the service of this document on October 9, 2015 by electronic case
filing or e-mail upon the following:

Counsel for Defendants–Appellants:
Jason Ray                         E. Hart Green
Riggs & Ray, P.C.                 Mitchell A. Toups
506 W. 14th Street, Suite A       Weller, Green, Toups & Terrell, L.L.P.
Austin, Texas 78701               P.O. Box 350
                                  Beaumont, Texas 77704-0350


Counsel for Third-Party Defendants–Appellees:
Constance H. Pfeiffer                   Robert C. Walters
Beck Redden LLP                         Gibson, Dunn & Crutcher LLP
1221 McKinney St., Suite 4500           2100 McKinney Ave., Suite 1100
Houston, Texas 77010                    Dallas, Texas 75201

Eric J.R. Nichols
Christopher R. Cowan
Beck Redden LLP
515 Congress Ave., Suite 1750
Austin, Texas 78701
                                        /s/ J. Campbell Barker
                                        J. CAMPBELL BARKER




                                      -4-